Citation Nr: 1042570	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-23 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Healthcare 
System


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs of 
the cost of unauthorized medical treatment provided to the 
Veteran at Enloe Medical Center from April 7, 2006, through April 
10, 2006.  

REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

According to the limited record on appeal provided by the 
Northern California Healthcare System, the Veteran served on 
active duty from October 1972, to May 1976.  The appellant in 
this case is the medical facility that provided treatment to the 
Veteran from April 7, 2006, through the date of his discharge on 
April 10, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 determination of the Department of 
Veterans Affairs (VA) Northern California Healthcare System which 
authorized payment for ambulance service and services deemed 
emergent on April 7, 2006, and denied payment for additional 
services rendered from April 7, 2006, through April 10, 2006, on 
the basis that the Veteran had been stable for transfer to a VA 
facility.  

In June 2010, the appellant's representative provided argument at 
a Board hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on its part.


REMAND

Unauthorized medical expenses may be paid or reimbursed pursuant 
to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).  During the 
course of this appeal, these statutes were amended, essentially 
mandating reimbursement for eligible claimants who meet 
applicable criteria and expanding the definition of emergency 
treatment.  See Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  The appellant is entitled to application of the most 
favorable version of the applicable criteria, subject to 
effective date limitations.

The provisions set forth at 38 U.S.C.A. § 1728 authorize VA 
payment or reimbursement for emergency treatment provided to a 
limited group of Veterans, essentially those who receive 
emergency treatment for a service-connected disability.  

Alternatively, payment or reimbursement for emergency services 
may be made under 38 U.S.C.A. § 1725 which sets forth certain 
substantive conditions that must be met before payment or 
reimbursement can be made.  See 38 C.F.R. § 17.1002.  In addition 
to these conditions, VA regulations provide that a claim under 38 
C.F.R. § 1725, also known as the Millennium Bill, must be filed 
within 90 days after the latest of the following relevant to the 
claimant's appeal:  (1) July 19, 2001; (2) The date that the 
Veteran was discharged from the facility that furnished the 
emergency treatment; or (3) The date the Veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  See 
38 C.F.R. § 17.1004.  

In the instant case, the record shows that the basis of the 
October 2007 denial, as noted in the July 2008 Statement of the 
Case (SOC), is that the Veteran's condition had stabilized 
following emergency room care, VA facilities were feasibly 
available for care, and transfer to a VA medical center could 
have been safely effected.  See 38 C.F.R. § 17.1002.

The record also shows that the claim was reconsidered in June 
2008.  In this regard, two decisions were issued to the appellant 
on the same day in June 2008.  One decision continued the denial 
for payment on the same basis as in October 2007, i.e., that the 
Veteran's condition has stabilized and he could have been safely 
transferred to a VA medical facility.  The other decision denied 
the claim on the basis that the claim for payment or 
reimbursement was untimely.  That is, that the claim was not 
submitted within 90 days of medical care.   

Pursuant to 38 C.F.R. § 19.29, the SOC must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board, to include a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of how 
such laws and regulations affect the determination.

Because of the uncertainty regarding the basis of the denial of 
this claim by the Northern California Healthcare System and the 
fact that the untimeliness issue was not included in the July 
2008 SOC, the SOC must be considered inadequate.  38 C.F.R. 
§ 19.31(b)(3).  Accordingly, to afford the appellant due process 
of law in this matter, the appellant should be issued a 
Supplemental Statement of the Case that clearly states the basis 
of the denial of the claim and includes a summary of the 
applicable laws and regulations, with appropriate citations, and 
a discussion of how such laws and regulations affect the 
determination.  Id; see also 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

Issue the appellant a Supplemental 
Statement of the Case that clearly states 
the basis of the denial of the claim on 
appeal and includes a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion of 
how such laws and regulations affect the 
determination.

The appellant and its representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

